
	
		I
		112th CONGRESS
		2d Session
		H. R. 5649
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2012
			Mr. Schilling (for
			 himself, Mr. Owens, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Commodity Exchange Act to clarify the
		  exemptions for captive finance companies from the definition of major swap
		  participant and from the swap clearing requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing Certainty and Captive
			 Finance Affiliate Clarification Act.
		2.Clarification of
			 the exemptions for captive finance companies from the definition of major swap
			 participant and from the swap clearing requirement
			(a)Exclusion from
			 definition of major swap participantSection 1a(33)(D) of the
			 Commodity Exchange Act (7 U.S.C. 1a(33)(D)) is amended to read as
			 follows:
				
					(D)Exclusion of
				certain captive finance entities
						(i)In
				generalThe definition under this paragraph shall not include an
				entity whose primary business is providing financing that facilitates the sale
				or lease of products by or on behalf of the parent company or another
				subsidiary of the parent company, and uses derivatives only for the purpose of
				hedging underlying commercial risks in a consolidated financing and leasing
				portfolio, at least 90 percent of which, as of the end of its preceding fiscal
				year, is qualifying financing (including loans, notes, installment sales
				contracts, receivables, and operating and financing leases).
						(ii)DefinitionsIn
				this subparagraph:
							(I)Qualifying
				financingThe term qualifying financing
				means—
								(aa)any
				financing or lease of, or that includes, a product; or
								(bb)any
				financing to or for the benefit of an affiliate of the entity, a distribution
				entity, or any customer or affiliate of a distribution entity,
								except
				that the term does not include any financing that does not facilitate the sale
				of a product manufactured by the entity or its affiliates, as determined by the
				Commission.(II)ProductThe
				term product means—
								(aa)any
				good that is manufactured or sold by an affiliate of the entity; and
								(bb)any
				service that is provided by an affiliate of the entity.
								(III)Distribution
				entityThe term distribution entity means a person
				whose primary business is the sale, lease or servicing of a product that is
				manufactured by the entity or its affiliates.
							(IV)AffiliateThe
				term affiliate means, with respect to an entity—
								(aa)a
				person that reports information or prepares financial statements on a
				consolidated basis with the entity, or for which a parent company reports
				information or prepares financial statements on a consolidated basis for the
				person and the entity; or
								(bb)a
				person of which the entity or the parent of the entity holds 50 percent or more
				of the equity interests.
								(V)PersonThe
				term person means an individual, partnership, corporation
				(including a business trust), limited liability company, joint stock company,
				trust, unincorporated association, joint venture or other entity, or a
				government or any political subdivision or agency
				thereof.
							.
			(b)Exclusion from
			 swap clearing requirementSection 2(h)(7)(C)(iii) of such Act (7
			 U.S.C. 2(h)(7)(C)(iii)) is amended to read as follows:
				
					(iii)Exclusion of
				certain captive finance entitiesSuch term shall not include an
				entity excluded from the definition of major swap participant by reason of
				section
				1a(33)(D).
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect as if they had been included in subtitle A of title
			 VII of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
		
